Citation Nr: 0310841	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

After a preliminary review of the record, the Board 
determined that the veteran should be afforded a new medical 
examination to address whether his left knee disability 
demonstrated any subluxation or lateral instability and 
address the extent of additional functional loss due to pain 
on motion.  The Board deferred disposition of the merits of 
the veteran's claim and developed the case for an 
examination, which was conducted in March 2003.  The report 
on the examination results has been associated with the 
claims file.  The RO must notify the veteran and his 
representative of the examination results and afford them the 
opportunity to 
submit additional evidence or argument in response to the new 
evidence.

The Board acknowledges that the March 2002 Supplemental 
Statement of the Case provided the veteran with general 
notice of the regulations on the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA) and the statutory authority was cited.  VA, 
however, is required to also provide the veteran with 
specific notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the veteran with respect to the information 
and evidence necessary to substantiate his claim for VA 
benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reveals that the veteran has not been 
provided with specific notice of the division of 
responsibilities between VA and the veteran under the VCAA as 
it relates to him.  Such notification must generally be 
provided by the RO.  Moreover, the Board  in general is 
precluded from deciding appeals where evidence has been 
obtained directly by the Board.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304,-7305,-7316 
(Fed. Cir. May 1, 2003).  Thereafter, the RO should 
readjudicate the claim on the merits with consideration of 
all the evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran and 
his representative with notice of the 
March 2003 VA examination results.  The 
RO should afford the veteran and his 
representative the opportunity to submit 
additional evidence or argument in 
response to the new evidence obtained by 
the Board. 

2.  The RO must provide the veteran with 
specific notice of the division of 
responsibilities between VA and the 
veteran under the VCAA, with respect to 
the information and evidence necessary to 
substantiate his claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should readjudicate 
the claim on the merits.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for due process and 
readjudication of the claim on the merits.   The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




